Citation Nr: 0947428	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1986, from March 1988 to October 1988, and from September 
2004 to November 2005.  The Veteran also served in the U.S. 
Army Reserve until he retired from the Reserve in April 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted service 
connection for PTSD (also claimed as bipolar disorder) and 
awarded a 10 percent disability rating, effective November 7, 
2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of a higher initial rating for the Veteran's service-
connected PTSD.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

The medical evidence of record shows the Veteran has been 
diagnosed with an Axis I diagnosis of combat-related PTSD 
along with nicotine dependence.  According to a September 
2006 VA examination, the Veteran's symptoms include 
difficulty sleeping, irritability, a sense of feeling on edge 
at all times, and hypervigilance.  During that examination, 
the Veteran did not display any impairment of thought 
process, any memory loss or impairment, any delusions or 
hallucinations nor harbor any suicidal or homicidal 
ideations.  The examiner found no symptoms of depression or 
mood disorders, but did note some narcissistic personality 
traits.  The Veteran's assigned Global Assessment of 
Functioning (GAF) score was 65, which the examiner opined was 
likely to improve with the Veteran returning to full-time 
work and following through with treatment. 

VA treatment records from November 2005 to August 2006 show 
medication management for PTSD every three months.  In some 
of these records, the VA staff psychiatrist noted unspecified 
PTSD symptoms and depression.  The VA staff psychiatrist 
routinely assigned a GAF score of 55.  

Further, November 2005 VA medical records noted that the 
Veteran exhibited difficulty concentrating, nightmares, 
irritability, insomnia, and a startle response when he first 
visited the VA mental health clinic and that he had felt 
depressed for five months.  A January 2006 ambulatory care 
record noted that the Veteran's insomnia was due to 
"depression/anxiety."  A review of the claims file 
indicates that it is possible that not all these records were 
associated with the Veteran's file before the VA examination 
was conducted.

Furthermore, it appears that the Veteran's employment picture 
has changed during the course of the appeal period.  In the 
December 2005 Persian Gulf War examination report, it was 
noted that the Veteran was just discharged from service and 
looking for a job.  In his August 2007 VA Form 9, Substantive 
Appeal, the Veteran asserted that difficulty focusing, 
concentrating and remembering had put an end to his legal 
career and now threatened his ability to remain employed as a 
regulatory compliance manager.  

Additional post-service medical records from Macdill Air 
Force Base 6th Medical Group, dated from November 2005 to 
April 2006, contain no references to treatment of a mental 
disorder.

On appeal the Veteran and his representative contend that the 
credentials of the September 2006 VA examiner were unknown, 
that she ignored his symptoms of anxiety and depression, and 
that VA made an administrative error in not considering 
symptoms such as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment and memory loss found in treatment 
records dated both before and subsequent to his September 
2006 VA examination.

The Board notes that the RO failed to associate any medical 
records with the claims file subsequent to the September 2006  
VA examination, as requested by the Veteran.  It also notes 
that the September 2006 VA examiner, E.L., M.D., then of the 
Tampa VAMC, is a psychiatrist.  While she no longer is 
employed at VA, there is no indication in the record that she 
lacked the credentials to administer a VA mental examination.  
The Board finds unpersuasive the argument the Veteran's VA 
examination was inadequate because of the credentials of the 
VA examiner.  However, the Board notes that the VA 
examination is now more than three years old and that the 
Veteran contends in his VA Form 9 that VA outpatient medical 
records will show that he is entitled to a higher rating for 
his PTSD.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's PTSD symptomatology would prove helpful in 
adjudicating the merits of the claim.  Moreover, and 
significantly, the VA Form 9, the Veteran's February 2007 
Notice of Disagreement, his written statement of May 2007, 
and his representative's November 2009 brief all reflect the 
view that the Veteran's PTSD symptomatology is worse than 
that reflected in the September 2006 VA examination report.  
Therefore, a new and contemporaneous VA examination should be 
administered to determine the Veteran's current disability.  
See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

As it remains unclear to the Board what the Veteran's PTSD 
symptoms are and whether they are progressively worsening, 
the Board finds that a new examination is in order.  Thus, 
the Board finds that a remand for a new VA examination is 
necessary in order to fairly address the merits of his claim.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 1154(b) (West 2002).  

Also on remand, the RO/AMC should inquire of the Veteran and 
his representative as to the names and addresses of all 
private and VA providers who have treated his PTSD and should 
attempt to obtain these records before a new VA examination 
is scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and ask them to 
specify all private and VA medical care 
providers who treated him for his PTSD.  
Of particular interest are any outstanding 
VA records of evaluation and/or treatment 
from the Tampa VAMC, from August 2006 to 
the present.  After the Veteran has signed 
the appropriate release(s), the RO/AMC 
shall then attempt to obtain and associate 
with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  

2.  After receipt of the requested 
information, the RO/AMC shall schedule the 
Veteran for an appropriate examination by 
a psychiatrist or psychologist to 
determine the current severity of his 
service-connected PTSD.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review and 
the examination report should note that 
review.  The report of the examiner should 
be comprehensive.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
All necessary and indicated special 
studies or tests, to include psychological 
testing, should be accomplished.  The 
examiner shall assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  The examiner also should 
indicate the degree of social and 
occupational impairment due to PTSD.

A complete rationale for all opinions 
expressed should be provided.  

3.  Thereafter, the RO/AMC will 
readjudicate the Veteran's higher initial 
rating claim for his service-connected 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


